Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 12th, 2020 has been considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (KR890003980B1, as evidenced by the machine translation) in view of Schaffel (US 2020/0033639).
Regarding claim 1, Shin discloses combined reading glasses and sunglasses (Fig. 1), comprising
a spectacle frame (3) having a first lens rim (3a) and a second lens rim (3), connected to one another by a bridge (2) having a first side and a second side (as shown in Fig. 2, nose ring 2 has an upper side and a lower side);
a sunglass lens (Pg. 3, line 20, “the sunglasses glasses”) positioned within each of the first lens rim and second lens rim at a respective first area thereof (Pg. 3, lines 20-22, “can be viewed by dividing the area of each divided area using the wide range of the upper and lower front of the eyeglasses”, examiner interprets this to mean that either an upper or lower front of the eyeglasses is the sunglasses); and
a reading glass lens (Pg. 3, line 20, “focusing glasses”) positioned within each of the first lens rim and second lens rim at a respective second area thereof (Pg. 3, lines 20-22, “can be viewed by dividing the area of each divided area using the wide range of the upper and lower front of the eyeglasses”, examiner interprets this to mean that either an upper or lower front of the eyeglasses is the focusing glasses), opposite and adjacent to said respective first area, thereby forming an interface between the reading glass lens and sunglass lens in the first lens rim and between the reading glass lens and sunglass lens in the second lens rim (Pg. 3, lines 20-22, “the focusing glasses, and the sunglasses glasses can be viewed by dividing the area of each divided area using the wide range of the upper and lower front of the eyeglasses”, examiner interprets this to mean that the focusing glasses and sunglasses are opposite of one another, forming an interface between the two);
said glasses are substantially symmetrical about an axis extending between the first and second side bar (Pg. 3, lines 16-17, “The present invention as described above is symmetrically formed in the upper and lower left and right rim of the spectacle frame and nose ring, nose rests and glasses legs”) and configured to be turned upside down (Pg. 3, lines 19-20, “The glasses can be worn by changing the direction by 180 ° depending on the time and place of use, and the general area”) between a sunglasses mode with the respective sunglass lenses at a bottom position and a reading glasses mode with the respective reading lenses at the bottom position (Pg. 3, lines 20-22, “the focusing glasses, and the sunglasses glasses can be viewed by dividing the area of each divided area using the wide range of the upper and lower front of the eyeglasses”, examiner interprets this to mean the glasses is flipped between a focusing and sunglasses mode).
Shin does not specifically disclose a first side bar pivotally connected to the first lens rim and a second side bar pivotally connected to the second lens rim.
However Schaffel, in the same field of endeavor as Shin because both teach a pair of glasses, teaches a first side bar (Fig. 1A, 118A) pivotally connected (120A) to the first lens rim (106A) and a second side bar (118B) pivotally connected (120B) to the second lens rim (106B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the combined reading glasses and sunglasses of Shin with the first side bar pivotally connected to the first lens rim and a second side bar pivotally connected to the second lens rim as taught by Schaffel, for the purpose of folding the pair of glasses when not in use.
Regarding claim 4, modified Shin teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein a distance d between the first side of the bridge and the interfaces is from about 7 mm to about 9 mm, and the thickness t between the top side and the underside of the bridge is within the range from about 3 mm to about 5 mm.
However the distance and the thickness are “result effective variables” because they confer to the size of the glasses. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have wherein a distance d between the first side of the bridge and the interfaces is from about 7 mm to about 9 mm, and the thickness t between the top side and the underside of the bridge is within the range from about 3 mm to about 5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05.
One would have been motivated to have wherein a distance d between the first side of the bridge and the interfaces is from about 7 mm to about 9 mm, and the thickness t between the top side and the underside of the bridge is within the range from about 3 mm to about 5 mm, for the purpose of manufacturing a compact and comfortable pair of glasses. 
Regarding claim 6, modified Shin teaches as is set forth in claim 4 rejection above but does not specifically disclose wherein the distance d is about 8 mm.
However the distance is “a result effective variable” because it confers to the size of the glasses. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have wherein the distance d is about 8 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05.
One would have been motivated to have wherein the distance d is about 8 mm, for the purpose of manufacturing a compact and comfortable pair of glasses. 
Regarding claim 8, modified Shin teaches as is set forth in claim 4 rejection above but does not specifically disclose wherein the distance d is about 8 mm.
However the distance is “a result effective variable” because it confers to the size of the glasses. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have wherein the distance d is about 8 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05.
One would have been motivated to have wherein the distance d is about 8 mm, for the purpose of manufacturing a compact and comfortable pair of glasses. 

Claims 2-3, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (KR890003980B1, as evidenced by the machine translation) in view of Schaffel (US 2020/0033639), further in view of Brzozowski (US 2004/0046930).
Regarding claim 2, modified Shin teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein the bridge is provided with a first pair of bridge projections, arranged at the first side of the bridge, and a second pair of bridge projections, arranged at the second side of the bridge.
However Brzozowski, in the same field of endeavor as Shin because both teach a pair of glasses, teaches wherein the bridge (Fig. 4, 54) is provided with a first pair of bridge projections (74), arranged at the first side of the bridge (as shown in Fig. 4), and a second pair of bridge projections (76), arranged at the second side of the bridge (as shown in Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the combined reading glasses and sunglasses of Shin in view of Schaffel with the wherein the bridge is provided with a first pair of bridge projections, arranged at the first side of the bridge, and a second pair of bridge projections, arranged at the second side of the bridge as taught by Brzozowski, for the purpose of improving the fit and comfort of the glasses.
Regarding claim 3, modified Shin teaches as is set forth in claim 2 rejection above but does not specifically disclose wherein a distance d between the first side of the bridge and the interfaces is from about 7 mm to about 9 mm, and the thickness t between the top side and the underside of the bridge is within the range from about 3 mm to about 5 mm.
However the distance and the thickness are “result effective variables” because they confer to the size of the glasses. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have wherein a distance d between the first side of the bridge and the interfaces is from about 7 mm to about 9 mm, and the thickness t between the top side and the underside of the bridge is within the range from about 3 mm to about 5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05.
One would have been motivated to have wherein a distance d between the first side of the bridge and the interfaces is from about 7 mm to about 9 mm, and the thickness t between the top side and the underside of the bridge is within the range from about 3 mm to about 5 mm, for the purpose of manufacturing a compact and comfortable pair of glasses. 
Regarding claim 5, modified Shin teaches as is set forth in claim 3 rejection above but does not specifically disclose wherein the distance d is about 8 mm.
However the distance is “a result effective variable” because it confers to the size of the glasses. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have wherein the distance d is about 8 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05.
One would have been motivated to have wherein the distance d is about 8 mm, for the purpose of manufacturing a compact and comfortable pair of glasses. 
Regarding claim 7, modified Shin teaches as is set forth in claim 3 rejection above but does not specifically disclose wherein the thickness t is about 4 mm.
However the distance is “a result effective variable” because it confers to the size of the glasses. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have wherein the thickness t is about 4 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05.
One would have been motivated to have wherein the thickness t is about 4 mm, for the purpose of manufacturing a compact and comfortable pair of glasses. 
Regarding claim 9, modified Shin teaches as is set forth in claim 3 rejection above but does not specifically disclose wherein the distance d is about 8 mm and the thickness t is about 4 mm.
However the distance and the thickness are “result effective variables” because they confer to the size of the glasses. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have wherein the distance d is about 8 mm and the thickness t is about 4 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05.
One would have been motivated to have wherein the distance d is about 8 mm and the thickness t is about 4 mm, for the purpose of manufacturing a compact and comfortable pair of glasses. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (KR 890003980B1, as evidenced by the machine translation) in view of Schaffel (US 2020/0033639), further in view of Flaxman (WO 2008122788A1).
Regarding claim 10, modified Shin teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein the end of the first and second side bar located most distant from the lenses are provided with substantially symmetrical side bar projections, said side bar projections extending a distance away from the side bar in a direction perpendicular to said axis.
However Flaxman, in the same field of endeavor as Shin because both teach a pair of glasses, teaches wherein the end of the first and second side bar (Fig. 3, 24) located most distant from the lenses (as shown in Fig. 3) are provided with substantially symmetrical side bar projections (as shown in fig. 3, the side bar projections are symmetrical along horizontal line D), said side bar projections extending a distance away from the side bar in a direction perpendicular to said axis (as shown in Fig. 3, the side bar projections extend perpendicular to horizontal line D).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the combined reading glasses and sunglasses of Shin in view of Schaffel with the wherein the end of the first and second side bar located most distant from the lenses are provided with substantially symmetrical side bar projections, said side bar projections extending a distance away from the side bar in a direction perpendicular to said axis as taught by Flaxman, for the purpose of providing symmetrical glasses.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        28 June 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872